989 F.2d 495
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Walter Steve WILSON, Jr., Plaintiff-Appellant,v.Marshall HONAKER;  Eddie Barnes;  Doctor Sherrill,Defendants-Appellees.
No. 92-6881.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 16, 1993Decided:  March 22, 1993

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Cynthia D. Kinser, Magistrate Judge.  (CA-91-727-R)
Walter Steve Wilson, Jr., Appellant Pro Se.
George Marvin Warren, Jr., Warren & Warren, Bristol, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before PHILLIPS, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Walter Steve Wilson, Jr., appeals from the magistrate judge's orders denying relief under 42 U.S.C. § 1983 (1988).1  After review of the record and the magistrate judge's opinions, we affirm the grant of summary judgment on all claims except the excessive force claim on the reasoning of the magistrate judge.2  Wilson v. Honaker, No. CA91-727-R (W.D. Va.  Apr. 21, 1992).  As for Wilson's excessive force claim, we have reviewed the tapes of the hearing and find that the evidence supported the verdict against Wilson.  Therefore, we affirm the judgment dismissing his claims.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


1
 The parties consented to the jurisdiction of the magistrate judge pursuant to 28 U.S.C. § 636(c) (1988)


2
 We also deny Wilson's Motion for Appointment of Counsel